Citation Nr: 1520476	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral heel/foot disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post lumbar laminectomy (claimed as a back disorder).

4.  Entitlement to service connection for a bilateral heel/foot disorder.

5.  Entitlement to service connection for a bilateral leg disorder.

6.  Entitlement to service connection for status post lumbar laminectomy (claimed as a back disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Chicago, Illinois.  That decision denied the Veteran's claims on their merits.  In April 2010, the Veteran filed a Notice of Disagreement.  

In April 2012, the RO furnished the Veteran a Statement of the Case (SOC) in which the RO appropriately addressed whether new and material evidence had been received to reopen the Veteran's claims.  The RO reopened the Veteran's claim for a bilateral heel/foot disorder, but denied the claim on its merits.  The RO found that new and material evidence had not been received to reopen the Veteran's claims for a bilateral leg disorder and a back disorder.  

The Veteran filed a Substantive Appeal (VA Form 9) in April 2012.  The Veteran did not request a hearing before the Board.  
    
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The VBMS file contains the April 2015 Informal Hearing Presentation only.  The documents contained in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The issue of entitlement to service connection for a bilateral heel/foot disorder is addressed further in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 2006 rating decision that denied the Veteran's claims of service connection for a bilateral heel disorder, bilateral leg disorder, and status post lumbar laminectomy (claimed as a back disorder) was not appealed and is final.    

2.  With respect to the Veteran's claim for service connection of a bilateral heel/foot disorder, some of the evidence received since the September 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.   

3.  With respect to the Veteran's claim for service connection of a bilateral leg disorder, evidence received since the September 2006 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.   

4.  With respect to the Veteran's claim for service connection of status post lumbar laminectomy (claimed as a back disorder), evidence received since the September 2006 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

New and material evidence has been received to reopen the claim of service connection for a bilateral heel/foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

With respect to the Veteran's claim for service connection of a bilateral leg disorder, evidence received since the final September 2006 rating decision is not new and material, and thus the claim for service connection is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

With respect to the Veteran's claim for service connection of status post lumbar laminectomy (claimed as a back disorder), evidence received since the final September 2006 rating decision is not new and material, and thus the claim for service connection is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
	
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In its September 2006 rating decision, the RO noted that service treatment records show treatment in service for painful feet, but denied service connection because the Veteran submitted no evidence of current signs and symptoms of persistent and recurring symptoms of disability relative to his feet.  The Veteran submitted evidence of leg pain that was documented as secondary to his back disability; however, service connection was denied because service treatment records document no treatment in service for a bilateral leg disability.  Service connection was denied for the Veteran's back disability because service treatment records document no treatment in service for a back disability.  All of the Veteran's claims were denied, in essence, because the available medical evidence did not show that the Veteran had a current chronic disability related to an event in service.  Notice of the rating decision was provided in October 2006.  A notice of disagreement was not filed within one year of the notice of that decision.  Thus, the Board finds that the September 2006 rating decision is final.

Although the RO determined in its April 2012 SOC that new and material evidence had been received and reopened the Veteran's claim for a bilateral heel/foot disorder and declined to reopen the Veteran's claims for a bilateral leg disorder and back disorder, the requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The new evidence received after the September 2006 rating decision includes medical records of S.J.M.M.C. from November and December 2010.  The records pertain only to the Veteran's laryngeal cancer; thus, they are not material.  

VA treatment records from March 2010 to June 2012 were also received that include, in relevant part, a VA examination of the Veteran's feet in March 2010.  The examiner, after reviewing the Veteran's claims file and conducting an examination, diagnosed the Veteran with bilateral painful feet secondary to a remote electrical injury.  The examiner noted that the Veteran had problems with his feet on entry into service and that there was no documentation of permanent aggravation because of service.  

A newly received April 1968 newspaper article chronicles the Veteran's accidental electrical shock, his resuscitation, and hospitalization, with only a very general description of the Veteran's injuries.  The information presented in the article is redundant and cumulative of evidence in the claims file prior to the September 2006 rating decision. 

Also received is an August 2008 statement from G.E., who served with the Veteran from 1971 to 1972 at Fort Hood.  G.E. states that the Veteran had persistent problems with his feet that prevented the Veteran from standing for long periods of time.  G.E. notes that the Veteran wore an apparatus in his boots that helped to stabilize his feet.  Further, G.E. reports that the Veteran's foot difficulties prevented the Veteran from doing many of the activities required of him and limited his ability to participate in recreational activities.

A May 2006 arbitration decision of the Illinois Workers' Compensation Commission in Chicago also was received.  The decision shows the Veteran is permanently and totally disabled due to a January 1993 back injury incurred while pulling down a garage door.  This information is redundant and cumulative of evidence in the claims file prior to the September 2006 rating decision.

Finally, an October 2009 statement from R.M., who has been the Veteran's neighbor since 1975, was received.  R.M. states that he always knew that the Veteran was seriously injured because of his limp and scars that are sometimes visible.  R.M. notes that he was aware the Veteran had been drafted and assumed that these injuries were service related.  The information that the Veteran has a limp and scars is redundant and cumulative of evidence in the claims file prior to the September 2006 rating decision.  As discussed above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the presumption of credibility rule is not boundless or blind and VA is not bound to consider credible the patently incredible, or when the fact asserted is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1994); King v. Brown, 5 Vet. App. 19, 21 (1993) (noting the exceptions to the presumption of credibility rule).  Accordingly, because R.M.'s statement that the Veteran's injuries were service related is based solely on his assumption, and not on his eyewitness account of any action or event he personally observed at the time the Veteran served on active duty, the Board rejects this statement as lacking competency.

With respect to the Veteran's claims for a bilateral leg disorder and a back disorder, the Veteran has not submitted any new evidence that is material and not cumulative or redundant of the evidence of record at the time of the September 2006 rating decision.  Therefore, the Veteran's appeals to reopen claims of entitlement to service connection for a bilateral leg disorder disorder and of status post lumbar laminectomy (claimed as a back disorder) are denied.

With respect to his claim for service connection of a bilateral heel/foot disorder, the Veteran's claim has been denied, at least in part, because there was no evidence that the Veteran's foot disorder was aggravated by service.  The Board finds that the statements of G.E. concerning the Veteran's persistent feet problems and limitations due to these problems in service suggest aggravation of the Veteran's foot disorder and relate to an unestablished fact necessary to substantiate the claim.  In addition, the March 2010 VA examiner diagnosed the Veteran with bilateral painful feet, and the Veteran was denied service connection, in part, because he lacked current signs and symptoms of a foot disorder.

The Board also finds that this new evidence is not cumulative or redundant of the evidence of record at the time of the September 2006 rating decision.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received to reopen the claim for a bilateral heel/foot disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral heel/foot disorder is reopened, and the appeal is granted to this extent only.

New and material evidence not having been received to reopen the claim of entitlement to service connection for a bilateral leg disorder, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection of status post lumbar laminectomy (claimed as a back disorder), the appeal is denied.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for a bilateral heel/foot disorder.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  
	
For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

Service treatment records include April 1968 treatment records from W.R.T.H. that show the Veteran suffered first and second degree burns to his neck, left shoulder and hand, right ear, upper arm, leg, and both feet.  

A January 1969 statement from L.B., M.D. provides, in relevant part, that the Veteran had burns on the soles of both feet.  Dr. L.B. notes that the Veteran had a one centimeter scar on the medial side of the big toe that was a little firm and of good quality.  Dr. L.B. reports a one and a half centimeter scar on the medial surface of the right heel at the junction of the weight bearing portion with the non-weight bearing medial portion of the foot.  The scar was a little raised, firm, and sometimes bothered the Veteran with weight bearing.  Dr. L.B. notes that the scar was somewhat troublesome at that time because of pressure on weight bearing, but opined that the scar is likely to flatten and he doubted that it would need any attention.  The Veteran also had a superficial scar on the opposite side of the heel on the weight bearing portion, with normal skin quality.   

The Veteran's October 1979 pre-induction examination shows that the Veteran had abnormal feet secondary to pes planus.  On his October 1970 pre-induction history, the Veteran noted foot trouble.  The physician documented that the Veteran was "'electrocuted'" at age 17, hospitalized for one week, and had scars on his left shoulder, left thigh, and chin.  There is no note of scars on the Veteran's feet or painful feet.

Service treatment records show the Veteran complained of pain in his heels and ball of his feet.  Painful scars were noted on the Veteran's left and right heels.  See August 1971 podiatry and treatment records. 

As noted above, the Veteran was afforded a VA examination for his feet in March 2010.  The Veteran reported that he developed chronic pain in his soles following the accidental electrical shock that still persists.  The Veteran reported constant pain in his feet at a level of 7/10.  The examiner noted there was no objective evidence of painful motion.  In addition, the examiner noted that examination of the feet did not reveal any callosities, skin breakdown, or unusual shoe wear pattern.  The Board finds this examination to be inadequate to the extent that it does not appear that the examiner undertook any efforts to localize the Veteran's pain and it is unclear whether the Veteran currently has scars on his heels.  Thus, the Board finds that a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  Therefore, on remand the examiner is to identify the precise location of the Veteran's pain, whether the Veteran still has scars on the heels, and, if so, whether the scars are painful.  

Although the Veteran was noted to have pes planus on his pre-induction examination, the VA examiner found that the Veteran does not have pes planus.  Thus, on remand the examiner is to reconcile the October 1979 pre-induction examination and the March 2010 examiner's finding with respect to whether or not the Veteran has pes planus.  If pes planus is found, then the examiner should opine on whether the Veteran's pre-existing pes planus was aggravated by service, i.e., did it increase in severity in service, and, if so, was it aggravated beyond natural progression.

While the March 2010 examiner's opinion is unclear, it appears that the examiner opined that the Veteran's bilateral painful feet were not permanently aggravated because of service.  The examiner noted that the Veteran had problems with his feet on entry into service.  Because the examiner found that the Veteran did not have pes planus, the bilateral feet pain appears to be attributed to the electrical shock.  However, no disorders from the electrical shock were noted on the Veteran's pre-induction examination with respect to the Veteran's feet.  

As noted above, a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Because bilateral foot pain due to the electrical shock was not noted on the Veteran's pre-induction examination, the examiner should have opined on whether clear and unmistakable evidence shows that the Veteran suffered from bilateral foot pain prior to service and, if so, whether clear and unmistakable evidence shows that the pre-existing disability did not undergo a permanent worsening beyond normal progression during the Veteran's active service.  Thus, the examiner applied the wrong standard because he was asked to provide an opinion concerning aggravation when a disorder has been noted.  However, the Board must apply the correct standard to determine whether a pre-existing disability was aggravated by service.  Therefore, this case is remanded for a new VA examination with an opinion as to whether clear and unmistakable evidence shows that the Veteran suffered from bilateral foot pain prior to service and, if so, whether clear and unmistakable evidence shows that the pre-existing disability did not undergo a permanent worsening beyond normal progression during the Veteran's active service. 

All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for bilateral heel/foot pain.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner competent to evaluate the Veteran's heel/foot disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.
 
After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a)  Identify the precise location of the Veteran's heel/foot pain.

(b)  State whether the Veteran has scars on his heels, and, if so, describe the location and size of the scars and whether the scars are painful.
  
(c)  Bilateral Pes Planus

(i)  Does the Veteran have bilateral pes planus?  

(ii)  If the answer to (c)(i) is "yes," is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing bilateral pes planus, which was noted upon entry into active service, permanently worsened during such service?

(iii)  If the answer to (c)(ii) is "yes," is it clear and unmistakable (i.e., the highest degree of medical certainty) that such worsening was due to the natural progress of the disease? 

(d)  Heel/Foot Disorders OTHER than Pes Planus

(i)  Can it be determined with a reasonable degree of medical certainty that the Veteran has a disorder of the heel and foot, other than pes planus?  If so, identify such disorder, bilateral or otherwise.

(ii)  If the answer to (d)(i) is "yes," is it clear and unmistakable (i.e., the highest degree of medical certainty) that the Veteran had such a disorder of the heel/foot (other than pes planus) prior to his entry into active military service?

(iii)  If the answer to question (d)(ii) is "yes," is it clear and unmistakable (i.e., highest degree of medical certainty) that such pre-existing disorder of heel/foot disorder (other than pes planus) was not aggravated as a result of active military service?

(iv)  If the answer to either (d)(ii) is "No," assume for the purposes of answering the following question that the heel/foot disorder (other than pes planus) did not exist prior to service.  Is it "at least as likely as not" (50 percent or greater probability) that the heel/foot disorder (other than pes planus) was manifested during, or is otherwise medically related to, active military service? 

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.  

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


